Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed on 12/10/2020 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
2.	A.	Regarding claim 1 (similarly all independent claims), the Applicant argues that the combination of Wang and Han fails to teach or suggest the claimed limitations of:
“ receiving a base station almanac (BSA) from a network node of a wireless communication network, the BSA including information for a plurality of base stations in the wireless communication network including a location of each base station of the plurality of base stations”. 
The Examiner, however respectfully disagrees with such an assertion.
Wang is understood to equivalently disclose that the base stations 40 are geographically distributed across cell 42, see [0076]; and base station 40 periodically transmits position reference signal on which wireless device 36 performs positioning measurement (see [0078 and 0121]). Thus, it is the wireless device 36 which is receiving the information from the base station (see, [0127]). 

B.	Regarding claim 1, the Applicant argues that the combination of Wang and Han fails to teach or suggest the claimed limitations of:
“receiving a change notification from the network node, the change notification including information on changes to positioning signal parameters of positioning signals transmitted from one or more base stations of the plurality of base stations” 
The Examiner, however respectfully disagrees with such an assertion.
Wang is understood to equivalently disclose that the base station 40 may receive from node 44, additional PRS configuration information applicable to different groups of resources, see [0121]; and base station 40 transmits the PRSs in the cell (see,  [0125-26]).

C.	Regarding claim 1, the Applicant argues that the combination of Wang and Han fails to teach or suggest the claimed limitations of:
“receiving a change notification from the network node, the change notification including information on changes to positioning signal parameters of positioning signals transmitted from one or more base stations of the plurality of base stations” 
The Examiner, however respectfully disagrees with such an assertion.
Wang is understood to equivalently disclose that the wireless device 36 periodically measures the PRS of at least one of the groups for determining the location of device 36 (see, [0129]).
Wang also mentions that the actual location determination may be performed by the wireless device 36 or the base station 40-s (see, [0129]).
Based on the above disclosure, Wang meets the argued claimed limitations.


D.     The rejection of all the dependent claims, by virtue of their dependency from the independent claims, is also being made Final.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 1-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Wang et. al., (US 20180124787), (hereinafter, Wang) in view of Han et al., (US 2017/0374638), (hereinafter, Han).

Regarding claims 1, 24, 49 and 51, Wang disclose a method/network node/mean/computer-executable instruction performed by a user equipment (UE), the method comprising:
(= base stations 40 are geographically distributed across cell 42, see [0076]; and base station 40 periodically transmits position reference signal on which wireless device 36 performs positioning measurement, see [0078 and 0121]);
 receiving a change notification from the network node, the change notification including information on changes to positioning signal parameters of positioning signals transmitted from one or more base stations of the plurality of base stations (= base station 40 may receive from node 44, additional PRS configuration information applicable to different groups of resources, see [0121]; and base station 40 transmits the PRSs in the cell, see [0125-26]);
 applying changes to the positioning signal parameters of the positioning signals in accordance with the change notification (= wireless device 36 measures the PRS of at least one of the groups for determining the location of device 36, see [0129]);
 receiving a plurality of positioning signals from the plurality of base stations 
(= wireless device 36 measures the PRS of at least one of the groups, see [0129]).
	Wang explicitly fails to disclose the claimed limitations of:
“determining a UE position based on the plurality of positioning signals, the positioning signal parameters of the plurality of positioning signals, the BSA, and the change notification”.
Han which is an analogous art, equivalently discloses the claimed limitations of:
 “determining a UE position based on the plurality of positioning signals, the positioning signal parameters of the plurality of positioning signals, the BSA, and the change notification” (= location server may use time difference estimates, the known positions of cells and the measured transmit time offsets to estimate the lateral position of the UE from the eNB, see [0084-85, 0069 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 2 and 25, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to cell-IDs corresponding to the one or more base stations to change a mapping of the cell-IDs to the one or more base stations in the BSA.
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to cell-IDs corresponding to the one or more base stations to change a mapping of the cell-IDs to the one or more base stations in the BSA (see, [0052 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with 

Regarding claims 3 and 26, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to positioning reference signal (PRS) IDs corresponding to the one or more base stations to change a mapping of the PRS-IDs to locations of the one or more base stations in the BSA. 
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to positioning reference signal (PRS) IDs corresponding to the one or more base stations to change a mapping of the PRS-IDs to locations of the one or more base stations in the BSA (see, [0052 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 


Regarding claims 4 and 27, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to PRS configurations corresponding to the one or more base stations to 
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to PRS configurations corresponding to the one or more base stations to change a mapping of the PRS configurations to the one or more base stations in the BSA (see, [0052, 0062 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 5 and 28, as mentioned in claims 4 and 27, Wang explicitly fails to disclose the method/UE, wherein the changes to the PRS configurations comprise changes to beam shapes defined by the PRS configurations.  
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the changes to the PRS configurations comprise changes to beam shapes defined by the PRS configurations (see, [0076 and 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 6 and 29, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to a mapping of synchronization signal block (SSB) indexes to corresponding beam shapes for the one or more base stations. 
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to a mapping of synchronization signal block (SSB) indexes to corresponding beam shapes for the one or more base stations (see, [0051 and 0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 7 and 30, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to timing delays of the positioning signals transmitted by the one or more base stations. 
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to timing delays of the positioning signals transmitted by the one or more base stations (see, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with 

Regarding claims 8 and 31, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on changes to antenna panel orientations of the one or more base stations.  
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to antenna panel orientations of the one or more base stations (see, [0078 and 0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 9 and 32, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein applying the changes to the positioning signal parameters of the positioning signals comprises changing one or more positioning signal parameters of the one or more base stations deterministically.  
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein applying the changes to the positioning signal parameters of the positioning signals comprises changing one or more positioning signal parameters of the one or more base stations deterministically (see, [0078 and 0060]).


Regarding claims 10 and 33, as mentioned in claims 9 and 32, Wang explicitly fails to disclose the method/UE, wherein the change notification comprises information on the one or more positioning signal parameters of the one or more base stations that are to be determined deterministically.  
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on the one or more positioning signal parameters of the one or more base stations that are to be determined deterministically (see, [0060 and 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 11 and 34, as mentioned in claims 1 and 24, Wang explicitly fails to disclose the method/UE, wherein the BSA and/or the change notification received from the network node are encrypted, the method further comprising: decrypting the BSA and/or the change notification. 
Han which is an analogous art, equivalently discloses the method/UE, wherein the BSA and/or the change notification received from the network node are encrypted, the method further comprising: decrypting the BSA and/or the change notification (see, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 12 and 35, as mentioned in claims 1 and 24, Wang further discloses the method/UE, wherein the changes to the positioning signal parameters are applied at one or more predefined times (see, [0078]).  
 
Regarding claim 13, 36, 50 and 52, Wang discloses a method/network node/mean/computer-executable instruction performed by a network node of a wireless communication network, the method comprising:
  QC192111Qualcomm Ref. No. 192111 40transmitting a base station almanac (BSA) to a user equipment (UE) 
(= base station 40 may receive from node 44, additional PRS configuration information applicable to different groups of resources, see [0121]; and base station 40 transmits the PRSs in the cell, see [0125-26]; and wireless device 36 measures the PRS of at least one of the groups for determining the location of device 36, see [0129]), the BSA including information for a plurality of base stations in the wireless communication network stations (= base stations 40 are geographically distributed across cell 42, see [0076]) including a location of each base station of the plurality of base stations;
changing one or more positioning signal parameters of positioning signals transmitted from one or more base stations of the plurality of base stations (= base station 40 may receive from node 44, additional PRS configuration information applicable to different groups of resources, see [0121]; and base station 40 transmits the PRSs in the cell, see [0125-26]); and
transmitting a change notification to the UE, the change notification including information on changes to the positioning signal parameters (= base station 40 may receive from node 44, additional PRS configuration information applicable to different groups of resources, see [0121]; and base station 40 transmits the PRSs in the cell, see [0125-26]; and wireless device 36 measures the PRS of at least one of the groups for determining the location of device 36, see [0129]).
Wang explicitly fails to disclose the claimed limitations of:
“the BSA including information for a plurality of base stations in the wireless communication network stations including a location of each base station of the plurality of base stations”.
However, Han which is an analogous art, equivalently discloses the claimed limitations of:
 “the BSA including information for a plurality of base stations in the wireless communication network stations including a location of each base station of the plurality of base stations” (= known positions of cells, see [0084-85, 0052 and 0054]).


Regarding claims 14 and 37, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to cell-IDs corresponding to the one or more base stations to change a mapping of the cell-IDs to the one or more base stations in the BSA. 
	However, Han which is an analogous art, equivalently discloses the method, wherein the change notification comprises information on changes to cell-IDs corresponding to the one or more base stations to change a mapping of the cell-IDs to the one or more base stations in the BSA (see, [0052 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 15 and 38, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to positioning reference signal (PRS) IDs corresponding to the one or more base stations to change a mapping of the PRS-IDs to locations of the one or more base stations in the BSA.  
Han which is an analogous art, equivalently discloses the method, wherein the change notification comprises information on changes to positioning reference signal (PRS) IDs corresponding to the one or more base stations to change a mapping of the PRS-IDs to locations of the one or more base stations in the BSA (see, [0052 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 16 and 39, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to PRS configurations corresponding to the one or more base stations to change a mapping of the PRS configurations to the one or more base stations in the BSA. 
	However, Han which is an analogous art, equivalently discloses the method, wherein the change notification comprises information on changes to PRS configurations corresponding to the one or more base stations to change a mapping of the PRS configurations to the one or more base stations in the BSA (see, [0052, 0062 and 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with 

Regarding claims 17 and 40, as mentioned in claims 16 and 39, Wang explicitly fails to disclose the method, wherein the changes to the PRS configurations comprise changes to beam shapes defined by the PRS configurations.  
	However, Han which is an analogous art, equivalently discloses the method, wherein the changes to the PRS configurations comprise changes to beam shapes defined by the PRS configurations (see, [0076 and 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 18 and 41, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to a mapping of synchronization signal block (SSB) indexes to corresponding beam shapes for the one or more base stations.
	However, Han which is an analogous art, equivalently discloses the method, wherein the change notification comprises information on changes to a mapping of synchronization signal block (SSB) indexes to corresponding beam shapes for the one or more base stations (see, [0051 and 0081]).


Regarding claims 19 and 42, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to timing delays of the positioning signals transmitted by the one or more base stations.  
	However, Han which is an analogous art, equivalently discloses the method, wherein the change notification comprises information on changes to timing delays of the positioning signals transmitted by the one or more base stations (see, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claims 20 and 43, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the change notification comprises information on changes to antenna panel orientations of the one or more base stations.   
	However, Han which is an analogous art, equivalently discloses the method/UE, wherein the change notification comprises information on changes to antenna panel orientations of the one or more base stations (see, [0078 and 0076]).


Regarding claims 21 and 44, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein applying the changes to the positioning signal parameters of the positioning signals comprises changing one or more positioning signal parameters of the one or more base stations deterministically.  
	However, Han which is an analogous art, equivalently discloses the method, wherein applying the changes to the positioning signal parameters of the positioning signals comprises changing one or more positioning signal parameters of the one or more base stations deterministically (see, [0078 and 0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 




Regarding claims 22 and 45, as mentioned in claims 21 and 44, Wang further discloses the method, wherein the change notification comprises information on the one (see, [0078]).

 Regarding claims 23 and 46, as mentioned in claims 13 and 36, Wang explicitly fails to disclose the method, wherein the BSA and the change notification are encrypted before being transmitted.  
	However, Han which is an analogous art, equivalently discloses the method, wherein the BSA and the change notification are encrypted before being transmitted (see, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Han with Wang for the benefit of achieving a communication system that increases positional accuracy by generating new and different positional reference signals. 

Regarding claim 47, as mentioned in claim 36, Wang further discloses the method, wherein the network node is a serving base station, and wherein the communication device comprises at least one transceiver (see, [0078 and 0121]).

 
 Regarding claim 48, as mentioned in claim 36, Wang further discloses the method, wherein the network node is a location server, and wherein the communication device comprises at least one network interface (see, [0078 and 0121]).

  CONCLUSION 
        Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.